271 P.3d 246 (2012)
173 Wash. 2d 1020
STATE of Washington, Respondent,
v.
Scott SOLLESVIK, Petitioner.
No. 86565-5.
Supreme Court of Washington.
March 6, 2012.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justices C. Johnson, Owens, J.M. Johnson and Wiggins, considered at its March 6, 2012, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted only on the issue of the constitutionality of RCW 10.58.090 and the case is remanded to the Court of Appeals Division One for reconsideration in light of State of Washington v. Michael Tyrone Gresham, 173 Wash.2d 405, 269 P.3d 207 (2012).
 For the Court
 /s/ Madsen, C.J.
 CHIEF JUSTICE